COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
NO.  2-07-029-CR
 
 
RONDELL SMITH                                                                 APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1] AND
JUDGMENT
 
                                              ------------




We have considered the AMotion to Withdraw@ filed by Appellant Rondell Smith, pro se.  The motion was signed by Appellant only and
not by his appointed counsel; therefore, the motion does not comply with rule
42.2(a).  See Tex. R. App. P. 42.2(a) (AThe appellant and his or her attorney must sign the motion to dismiss
. . . .).  But Appellant=s appointed counsel filed a motion to withdraw and a supporting brief,
stating that the appeal is frivolous under the guidelines established by Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).  Thus, on our own initiative and for good
cause, we suspend Rule 42.2(a)=s requirement that the motion be signed by Appellant=s attorney.  See Tex. R. App. P. 2 (A[O]n its own initiative an appellate court mayCto expedite a decision or for other good causeCsuspend a rule=s operation
in a particular case . . . .@).
We did not deliver a decision
before we received Appellant=s motion.  See Tex. R. App. P. 42.2(a).  Therefore, we grant the motion and dismiss
the appeal.[2]  See Tex.
R. App. P. 42.2(a), 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
June 14, 2007
 




[1]See Tex. R. App. P. 47.4.


[2]Because
Appellant had voluntarily withdrawn his notice of appeal, we need not address
counsel=s
motion to withdraw.